 



MANAGEMENT EMPLOYMENT AGREEMENT

 

 

 

THIS MANAGEMENT EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effect as
of January 1, 2013 (the “Effective Date”), between SEBRING SOFTWARE, INC.
(“Sebring”), a corporation organized under the laws of Florida, with a principal
office at 1400 Cattlemen Road, Suite D, Sarasota, Florida 34232, and L. Michael
Andersen, (the “Employee”), a resident of Sarasota, Florida (each a “Party” and
collectively the “Parties”).

 

WITNESSETH:

 

WHEREAS, Sebring desires to employ Employee as Vice President of Operations of
Sebring;

 

WHEREAS, as a result of such employment, Employee will receive and have access
to confidential information (as defined herein) which might be utilized to the
detriment of Sebring or its Affiliates (as defined herein) in their respective
businesses;

 

WHEREAS, the Parties have agreed to certain terms and conditions of Employee’s
employment with Sebring, as set forth below.

 

NOW, THEREFORE, the Parties hereto, in consideration of the mutual covenants and
promises herein contained, the sufficiency of which is hereby acknowledged, do
hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

The following definitions apply to this Agreement unless the content requires
otherwise:

 

1.1     “Affiliate” shall mean any entity or person under control of Sebring.
“Control” for this purpose shall mean the power to affect the governance or
business of any person or entity.

 

1.2     “Board” shall mean the Board of Directors of Sebring.

 

1.3     “Cause” shall mean the following:

 

(a)        A final, non appealable conviction or a plea of guilty or nolo
contendere (or similar pleading) by the Employee to any felony under applicable
law resulting in imprisonment of Employee;

 

(b)        A final, non appealable conviction or plea of guilty or nolo
contendere (or similar pleading) by the Employee to any felony or misdemeanor
under applicable law involving theft, embezzlement or similar act which tends to
damage the reputation of Sebring or any of its Affiliates in the community in
which they do business;

 

(c)        Dishonesty or criminal conduct against Sebring or any of its
Affiliates;

 

(d)        Intentional misconduct for the purpose of damaging the business of
Sebring or any of its Affiliates; or

 

(e)        Any material breach by the Employee of Articles 4, 5, 6, 7 or 8 of
this Agreement.

 





 

 

(f)        Any failure to give testimony under oath or otherwise cooperate with
any court, governmental authority or agency relating to any investigation of
Sebring or any Affiliate when so requested by Sebring.

 

1.4     “Confidential Information” shall mean information of Sebring or any
Affiliate disclosed to or known by Employee as a consequence of Employee’s
employment with Sebring or consulting assignments pursuant to this Agreement,
not generally known in the dental industry or a related industry Sebring may
have interests in and that relates to the business, products, processes, trade
secrets, copyrights, software, inventions (whether patentable or not), formulas,
techniques, methods, plans, policies, customer lists, management practices,
vendor lists and know-how related to the business conducted by Sebring and any
of the Affiliates.

 

1.5     “Permanent Disability” shall mean a physical or mental condition that
renders Employee unable to perform the duties assigned to him hereunder for a
period exceeding one year.

 

1.6     “Restricted Territory” shall mean any State or Territory in which
Sebring is presently or contemplating to do business.

 

ARTICLE 2 

employment and duties

 

2.1     Position. Employee shall be employed by Sebring as its Vice President of
Operations and shall be assigned similar duties at such of the Affiliates as
determined by Sebring and the Affiliates.

 

2.2     Duties. Employee shall have such specific authority and responsibilities
as are set forth in the description of Employee’s position in Sebring’s
organizational chart as amended by Sebring from time to time and/or as described
on Schedule 2.2 hereto, and shall have such additional duties regarding Sebring
and/or any of its Affiliates as may be described by Sebring from time to time.

 

ARTICLE 3 

compensation

 

3.1     Term of Contract. Employee will remain under contract for a period of 36
months (the “Initial Term”). After 36 months the contract will be automatically
renewed annually unless terminated with 30 days written notice.

 

3.2     Salary. Employee shall be paid an annual salary of $ 180,555.00 (the
“Salary Amount”), to be paid bi-weekly, commencing on the Effective Date. Salary
will be reviewed annually after the Initial Term by Compensation Committee or
such other person or committee appointed by the Board of Directors.

 

3.3     Expenses. Employee business expenses will be reimbursed monthly.
Expenses will include direct business expenses (such as entertainment, country
club privileges and so forth), cellular phone, internet, travel, meals and such
other expenses incurred during normal conduct of business.

 

3.4     Bonus. Employee shall be entitled to such bonus as set forth in the
company bonus pool. The pool shall include incentives related to values created
by management such as shareholder value, revenues, profits and market
penetration. Any and all participation shall be determined by the Board of
Sebring or its Compensation Committee. (the “Bonus Amount”).

 

3.5     Benefits. Employee is entitled to receive company paid family health
care coverage, disability coverage and other fringe benefits that may be
provided by company in its employee benefit program. This program may be changed
from time to time as determined by the Board. Employee is entitled to receive a
company leased full size vehicle, or equal amount in monthly cash payments at
the discretion of the employee not to exceed $800 plus maintenance and fuel.

 



Page 2 of 10

 

 

3.6     Vacation. Employee shall be entitled to five (5) weeks of paid vacation
during each year of the Term hereof. A maximum of five days unused vacation may
be deferred to the next succeeding year of the Term hereof.

 

3.7     Equity Participation. Employee shall be awarded 1,000,000 restricted
shares issued in the following manner: 1) 125,000 restricted shares on the
effective date of this Agreement; 2) 125,000 shares of restricted shares every
ninety (90) days thereafter, completing the above mentioned 1,000,000 restricted
shares at the end of 24 months after the effective date of this Agreement. In
addition such stock options, restricted stock, stock appreciation rights or
other similar rights as determined in the sole discretion of the President and
the Board (the “Equity Rights”).

 

ARTICLE 4 

personnel rules and regulations

 

Employee agrees to abide by the rules and regulations for employee conduct and
performance as are established from time to time by Sebring or any of the
Affiliates for which Employee performs services (the “Code”). Compliance with
such rules and regulations is required in addition to any requirements or
covenants in this Agreement.

 

ARTICLE 5 

conflicts of interest

 

5.1     Annual Conflicts Notice and Waiver Request. On or before January 15th of
each year, Employee shall provide a written statement to the Chairman of the
Audit Committee of the Board setting forth in detail all known actual or
potential conflicts of interest or business gifts such Employee, or a member of
Employee’s family, has received as of January 1st of the current year, which
have not previously been reported under the Code. A waiver request should be
included with respect to each conflict or potential conflict not previously
disclosed and waived.

 

5.2     Current Disclosure. If after January 1st of any year, Employee becomes
aware of other facts which may involve an actual or potential conflict of
interest, Employee shall file a written statement with the Chairman of the Audit
Committee of the Board within fifteen (15) days of Employee becoming aware of
such facts. The statement shall set forth the details surrounding the actual or
potential conflict of interest and shall include a request for a waiver of such
conflict. Business gifts shall be disclosed in accordance with the applicable
provision of the Code.

 

5.3     Disclosure Forms. The Annual Conflicts Notice and Waiver Request
required to comply with this Article 5 shall be provided by Sebring. All such
Annual Disclosure Statements shall be filed by Employee with the President of
Sebring, who shall submit a summary report, along with the Annual Disclosure
Statements, to the Chairman of the Audit Committee of the Board.

 

ARTICLE 6 

confidential information

 

6.1     Non-Disclosure. Employee agrees that during the period of employment by
Sebring, or any time thereafter, Employee will not in any manner, directly or
indirectly, divulge, use, or disclose to any other person, party, firm,
corporation or other entity Confidential Information as defined in Article 1.4
herein, except (a) as required by judicial or administrative process following
ten (10) days written notice to Sebring of the legal requirement to disclose
such Confidential Information; (b) after the Confidential Information has become
generally known in any industry including the insurance and the information
technology industry through no breach of this Agreement by Employee; or (c) with
the prior written consent of Sebring.

 



Page 3 of 10

 

 

6.2     Delivery upon Termination. Employee agrees that upon termination or
cessation of employment or sooner if it is required by Sebring, Employee will
forthwith deliver to Sebring any computer provided by Sebring and any and all
literature, documents, data, information, order forms, memorandum,
correspondence, customer and prospective customer lists, vendor or supplier
lists or records and all other Confidential Information in any form or medium,
including computer disks, tapes or similar property acquired or coming to the
knowledge and custody of Employee in connection with Employee’s activities as an
employee of Sebring.

 

ARTICLE 7 

non-competition

 

7.1     Unique Services. Employee acknowledges and agrees that the services
rendered to Sebring and the Affiliates are of a special, extraordinary character
with a unique value to Sebring and its Affiliates, the loss of which cannot
adequately be compensated by damages in an action at law.

 

7.2     Covenants Against Competition. In view of the unique value to Sebring
and the Affiliates of the services of Employee and as a material inducement to
Sebring to enter into this Agreement and to pay to Employee the compensation set
forth in Article 3 herein and severance pay set forth in Article 13.3 herein,
Employee covenants and agrees that during employment of Employee by Sebring, and
for a period of two years after Employee ceases to be employed by Sebring for
any reason (the “Covenant Period”), Employee will not, directly or indirectly,
as a proprietor, partner, investor, shareholder, director, officer, employee,
consultant, independent contractor, agent or in any other capacity, work for, or
in any manner assist any business or enterprise which now or hereinafter is
engaged within the “Restricted Territory” as defined in Article 1.7 herein, in
competition with Sebring or any of its Affiliates in any of its business areas
or new markets it has committed to during the period of this Agreement.

 

ARTICLE 8 

non-interference

 

8.1     Prohibited Activity. During the Covenant Period, Employee shall not
without the written consent of the Board engage in any activity which would
interfere with the legitimate business interests of Sebring and its Affiliates,
including but not limited to the following:

 

(a)        Employee shall not take an ownership interest in or make an
investment in any person or entity which offers products or services in
competition with Sebring or any of its Affiliates in the Restricted Territory,
except for an investment which results in Employee owning less than five percent
(5%) of a corporation listed on a national stock exchange;

 

(b)        Employee shall not request or advise any customer, client, vendor or
supplier, employee or other person or entity employed by or having any business
relationships with Sebring or any of its Affiliates to cease, withdraw, curtail
or cancel its business or employment with Sebring or any of its Affiliates;

 

(c)        Employee will not solicit votes or proxies or assist any other person
or entity in soliciting the votes or proxies of shareholders of Sebring;

 

(d)        Employee will not communicate with any person acting in a
governmental regulatory capacity overseeing or regulating Sebring or any of its
Affiliates concerning the business of Sebring or any of the Affiliates in a
manner which is untruthful or intended to damage the reputation of Sebring or
any of its Affiliates;

 



Page 4 of 10

 

 

(e)        Employee will not advise or assist in any manner any person or entity
seeking to acquire control of the governance of or any of the assets of Sebring
or any of its Affiliates;

 

(f)        Employee will not seek election as a member of the Board or the Board
of Directors of any of its Affiliates; or

 

(g)        Employee will not engage in any other activities which could
reasonably damage the business of Sebring or any of its Affiliates.

 

ARTICLE 9 

RECOUPMENT OF COMPENSATION AND EQUITY RIGHTS

 

[To be added providing recoupment in the event of illegal or fraudulent
activities that result in a financial statement, restatement or other damage to
Sebring.]

 

ARTICLE 10 

reasonableness of restrictions

 

Employee has carefully read and considered the provisions of Articles 6, 7 and 8
and, having done so, agrees that the restrictions set forth in those Articles,
including, but not limited to, the time period of restrictions, are fair and
reasonable and are reasonably required for the protection of the interests of
Sebring and its Affiliates. In the event that, notwithstanding the foregoing,
any of the provisions of Articles 6, 7 or 8 shall be held to be invalid or
unenforced, the remaining provisions thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable parts had not been
included therein. In the event that any provision of Articles 6, 7 or 8 relating
to the time period, the geographic restrictions and/or related aspects shall be
declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, the time period,
geographic restrictions and/or related aspects deemed reasonable and enforceable
by the court shall become and thereafter be the maximum restriction in such
regard, and the restrictions shall remain enforceable to the fullest extent
deemed reasonable by such court.

 

ARTICLE 11 

remedies for breach

 

In the event of a breach of any of the covenants in Articles 6, 7 or 8 herein,
Sebring and all Affiliates shall each have the right to seek monetary damages.
In the event of a breach the company must provide employee with a written
explanation of the breach. There upon the employee has thirty (30) days to cure
the breach prior to any action taken by the company.

 

ARTICLE 12 

term

 

The Term of employment pursuant to this Agreement shall commence as of the
Effective Date and continue until terminated as hereinafter provided in
Article 13.

 

ARTICLE 13 

termination

 

13.1     Termination by Employee. Employment under this Agreement may be
terminated by Employee at any time following thirty (30) days written notice to
Sebring. The employee may also resign for "good reason" if any of the events
listed below occur, and be entitled to receive severance payments equal to the
employee's regular salary, payable for the remainder of the "initial term", or
the severance listed in 13.4, at the choice of the employee.  Employee may
resign for good reason if any of the following were to occur (a) the employee is
assigned duties not material to the duties of an officer of the company, (b) the
employee's salary is reduced greater than 10% of the amount listed in 3.2 of
this agreement,  (c) the employee's place of employment is moved to more than 25
miles from the address listed in paragraph one of this agreement, (d) a change
in control of the company, defined as a change in ownership where a person or
entity owns more than 50% of company shares  (e) a breach of the company in any
material respect of this agreement.



 



Page 5 of 10

 

 

13.2     Termination by Sebring. Employment under this Agreement may be
terminated by Sebring:

 

(a)        At any time for any reason upon five (5) days written notice to
Employee.

 

(b)        At any time for “Cause” as defined in Article 1.2 herein, without any
further obligation to compensate Employee under Article 13.4(a), or otherwise.

 

13.3     Automatic Termination. Employment under this Agreement shall be
terminated upon the death or Permanent Disability of Employee without any action
by Sebring.

 

13.4     Severance Pay.

 

(a)        If this Agreement is terminated by Sebring or by the employee for
good reason “as defined in section 13.1”, or pursuant to Article 13.2(a) herein,
and the provisions of subsection (b) of this Article 13.4 have been complied
with by Employee, Sebring shall pay Employee an amount of cash equal to one
hundred percent (100%) of Employee’s then annual salary for a period of 12
months, and the cost of maintaining twelve (12) months of COBRA health coverage.
Sebring may make such payment in four (4) equal quarterly installments without
interest, provided the first installment shall be made within fifteen (15) days
of the end of the Revocation Period as defined in the release of claims as set
forth in Schedule 13.4(b) hereto (the “Release”).

 

(b)        In consideration for the payment of compensation to Employee by
Sebring pursuant to Article 3 herein and subsection (a) of this Article 13.4,
Employee shall release Sebring and its Affiliates from all claims by executing
the release in the form attached hereto as Schedule 13.4(a) (the “Release”) as a
condition to receipt of compensation pursuant to subsection (a) of this
Article 13.4.

 

ARTICLE 14 

miscellaneous

 

14.1     Assignment and Devolution. This Agreement, together with any amendments
hereto, shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors, assigns, heirs, and personal
representatives, except that the rights and benefits of any of the Parties under
this Agreement may not be assigned without the prior written consent of the
other Party.

 

14.2     Prior Agreements. This Agreement embodies the entire understanding of
the Parties and supersedes any prior agreement of the Parties.

 

14.3     Amendment. This Agreement may be amended only with the agreement in
writing of Employee and Sebring.

 

14.4     Survival of Covenants and Agreements. The covenants and agreements of
Employee set forth in Article 6, Article 7, Article 8 and Article 9 or in any
instrument, certificate, or other writing provided for herein shall survive the
termination of employment under this Agreement.

 

14.5     Severability. In case any one or more provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or enforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had not been contained herein.

 



Page 6 of 10

 

 

14.6     Governing Law. This Agreement shall be interpreted whether as to
validity, capacity, performance or remedy according to the laws of the State of
Florida, regardless of its choice of law provisions.

 

14.7     Venue. Any dispute or litigation arising out of the terms of this
Agreement, or this employment, including specifically any equitable relief or
relief at law sought by Sebring or any Affiliate for any breach or threatened
breach by Employee of the covenants and agreements contained in Article 6,
Article 7 and Article 8 herein, shall be resolved in a civil court of competent
jurisdiction located in Sarasota County, Florida.

 

14.8     Notices. Any notice required hereunder shall be given in writing and
shall be sent by certified mail, return receipt requested, to the Parties hereto
at the following addresses or at such other addresses as either Party may
hereafter designate in writing to the other:

 



If to Employee, to: L. Michael Andersen  

12704 Stone Ridge Place

Lakewood Ranch, FL 34202



  

 

If to Sebring, to: Sebring Software, Inc.  

1400 Cattlemen Road, Suite D

Sarasota, Florida 34232

Attention: Leif W. Andersen, President





  

14.9     Headings. The subject headings of the paragraphs and subparagraphs of
this Agreement are included for purposes of convenience only and shall not
affect the construction or interpretation of any of its provisions.

 

14.10     Effects of Waiver. No delay or omission to exercise any right, power,
or remedy accruing to a Party on any breach or default of another Party under
this Agreement shall impair any such right, power, or remedy of the aggrieved
Party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach of default. Any waiver, permit, consent, or approval
of any kind or character on the part of a Party of any breach or default under
this Agreement, or any waiver on the part of a Party of any provision or
condition of this Agreement, must be in writing and be effective only to the
extent specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to a Party, shall be cumulative and
not alternative.

 



Page 7 of 10

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed or caused to be executed
this Agreement on the date and year first above written.

 



  SEBRING SOFTWARE, Inc.               By:       Leif W. Andersen   As Its:
President                           “EMPLOYEE”                   L. Michael
Andersen

  



Page 8 of 10

 

 

 

SCHEDULE 2.2

 

DUTIES

 

1.Oversee daily operations at all affiliated locations.

2.Manage regional directors and facilitate support in those areas.

3.Analyze corporate structure in terms of managing growth.

4.Maintain communication between corporate executives and affiliate companies.

 

 

 

 

 



Page 9 of 10

 

 

 

 

SCHEDULE 13.4(b)

 

RELEASE OF CLAIMS

 

 



Page 10 of 10

